DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 January 20201 has been entered.
 
Response to Amendment
In the amendment dated , the following occurred:
claims 1, 3, 4, 11, and 13 were amended.
Claims 1-20 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 7, 9, 10, and 11 of U.S. Patent No. 10,078,729 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims being examined are generic to a species or sub-genus claimed in the conflicting patent, i.e., the entire scope of the reference claims falls within the scope of the examined claims.

Present Application 
Patent 10,078,729 B2
Claims 1 and 11
Claims 1 and 7
configuring, at a processing device, a first GUI element to receive at least one input corresponding to a selection of at least one clinical concept, said at least one clinical concept associated with at least one diagnosis code value associated with at least one data requirement for designating said at least one diagnosis code as a fully specified diagnosis code when said at least one data requirement is met;
configuring, at a processing device, a first GUI element to receive at least one input corresponding to at least one clinical concept associated with a diagnosis;
determining, in response to receipt, at the processing device, of said at least one input, whether said at least one data requirement is met to associate the at least one clinical concept with the at least one diagnosis code;
determining, in response to said receiving said at least one input, whether said plurality of data requirements associated with said at least one diagnosis code value has been met;
generating, in response to receiving said at least one input corresponding to said selection of said at least one clinical concept and in response to determining that said one data requirement is not met to associate the at least one clinical concept with said at least one diagnosis code, a second GUI element configured to present one or more selectable data items adapted to include a positive selection state and a negative selection state, said one or more selectable data items corresponding to said at least one data 

activating a graphical indicator on the second GUI element, said graphical indicator indicating that said plurality of data requirements associated with said at least one diagnosis code value has not been met, and said graphical indicator indicating at least one category of the one or more categories for which an associated selectable data element has not been selected; configuring 

determining whether a selection of at least one selectable data item from each of said one or more categories has been received by said GUI; in response to determining that a selection of at least one selectable data item from each of said one or more categories has been received by said GUI: […] modifying said graphical indicator to indicate that said plurality of data requirements associated with said at least one diagnosis code value has been met;
configuring said second GUI element based on determining, in response to said selection of said one or more selectable data items, whether said at least one data requirement has been met, wherein said second GUI element is configurable to a first state to indicate said at least one data requirement has not been met with respect to said one or more selectable items and a second state to indicate said at least one data requirement has been met with respect to said one or more selectable items;
activating a graphical indicator on the second GUI element, said graphical indicator indicating that said plurality of data requirements associated with said at least one diagnosis code value has not been met, and said graphical indicator indicating at least one category of the one or more categories for which an associated selectable data element has not been selected; […] in response to determining that a selection of at least one selectable data item from each of said one or more categories has been received by said GUI: […] modifying said graphical indicator to indicate that said plurality of data requirements associated with said at least one diagnosis code value has been met;
executing, in response to determining that said at least one data requirement has not been met, at least one GUI control adapted to require a user to positively or negatively select said one or more selectable data items such that the at least one data requirement is met to associate the at least one clinical 


in response to determining that a selection of at least one selectable data item from each of said one or more categories has been received by said GUI: designating said at least one diagnosis code value as a fully specified diagnosis code;


Present Application
Patent 10,078,729 B2
Claims 2 and 12
Claims 1 and 7
wherein said executing said at least one GUI control includes activating, in response to determining that said at least one data requirement has not been met, a graphical indicator on the second GUI element indicating that said at least one data requirement has not been met.
activating a graphical indicator on the second GUI element, said graphical indicator indicating that said plurality of data requirements associated with said at least one diagnosis code value has not been met…


Present Application
Patent 10,078,729 B2
Claims 3 and 13
Claims 4 and 11
initiating, in response to determining that said at least one data requirement has been met, a notification to indicate that sufficient data is available to associate the at least one clinical concept with the at least one diagnosis code.
notifying a user when said plurality of data requirements associated with said at least one diagnosis code value has been met by said positive or negative selection of said selectable data elements from each of said one or more categories, wherein said notifying said user when said plurality of data require­ments associated with said at least one diagnosis code value has been met comprises providing said fully specified diag­nosis code to said user.


Present Application
Patent 10,078,729 B2
Claims 4 and 14
Claims 1 and 7
determining, based on said selection of said one or more selectable data items, that said at least one data requirement has been met; and
determining whether a selection of at least one selectable data item from each of said one or more categories has been received by said GUI; in response to determining that a selection of at least one selectable data item from each of said one or more categories has been received by said GUI: […] modifying said graphical indicator to indicate that said plurality of data requirements associated with said at least one diagnosis code value has been met;
automatically applying, in response to said determining that said at least one data requirement has been met, a second control command to said GUI to enable closing of said second GUI element.
applying a second control command to said GUI to enable termination of said second GUI element.



Present Application
Patent 10,078,729 B2
Claims 5 and 15
Claims 1 and 7
wherein said at least one data requirement includes one or more categories having selectable data items of said one or more selectable data items associated with each category of said one or more categories, wherein said at least one data requirement is considered met when at least one selectable data item from each of said one or more categories has been positively or negatively selected.
determining whether a selection of at least one selectable data item from each of said one or more categories has been received by said GUI; in response to determining that a selection of at least one selectable data item from each of said one or more categories has been received by said GUI: […] modifying said graphical indicator to indicate that said plurality of data requirements associated with said at least one diagnosis code value has been met;


Present Application
Patent 10,078,729 B2
Claims 6 and 16
Claims 1 and 7
wherein said executing said at least one GUI control includes activating, in response to determining that said at least one data requirement has 101262771.1-3 -Application No. 16/121,591Docket No.: TSYP.P0003US.C1/1001033006 Reply to Final Office Action of October 15, 2020 not been met, a graphical indicator on the second GUI element indicating at least one category of said one or more categories for which an associated selectable data item has not been selected.
determining, in response to said receiving said at least one input, whether said plurality of data requirements associated with said at least one diagnosis code value has been met; generating a second GUI element for presenting a textual representation of each of the one or more selectable data items; activating a graphical indicator on the second GUI element, said graphical indicator indicating that said plurality of data requirements associated with said at least one diagnosis code value has not been met, and said graphical indicator indicating at least one category of the one or more categories for which an associated selectable data element has not been selected;




Present Application
Patent 10,078,729 B2
Claims 7 and 17
Claims 1 and 7
activating one or more graphical cues on said one or more selectable data items based on said category of said each of the one or more selectable data items, wherein said one or more graphical cues correspond to different categories of said one or more categories; and
activating a graphical indicator on the second GUI element, said graphical indicator indicating that said plurality of data requirements associated with said at least one diagnosis code value has not been met, and said graphical indicator indicating at least one category of the one or more categories for which an associated selectable data element has not been selected;
	
modifying a graphical cue of said one or more graphical cues when a selectable data item of a corresponding category of said one or more categories has been positively or negatively selected.
in response to determining that a selection of at least one selectable data item from each of said one or more categories has been received by said GUI: […] modifying said graphical indicator to indicate that said plurality of data requirements associated with said at least one diagnosis code value has been met;


Present Application
Patent 10,078,729 B2
Claims 8 and 18
Claim 9
wherein activating said one or more graphical cues on said each of the one or more selectable data items includes utilizing color to identify selectable data items of a first category which represents that an item in said first category must be positively or negatively selected.
wherein activating said one or more graphical cues on said textual representation of said each of the one or more selectable data items includes code for causing one or more devices to utilize color to identify selectable data elements of a first category which represents that an item in said first category must be positively or negatively selected.




Present Application
Patent 10,078,729 B2
Claims 9 and 19
Claims 3 and 10
wherein said activating said one or more graphical cues on said each of the one or more selectable data items includes utilizing color to identify selectable data items of a second category which represents that an item in said second category must be positively or negatively selected, wherein said color utilized to identify said selectable data items of said first category is implemented with a different appearance than the color utilized to identify said selectable data items of said second category.
wherein said activating said one
or more graphical cues on said textual representation of said each of the one or more selectable data items includes utilizing color to identify selectable data elements of a second category which represents that an item in said first category must be positively or negatively selected, wherein said utilizing color to identify selectable data elements of said first category is implemented with a different appear­ance than the color utilized to identify selectable data elements of said second category.	


Present Application
Patent 10,078,729 B2
Claims 10 and 20
Claims 4 and 11
comprising notifying a user when said at least one data requirement has been met by said positive or negative selection of said selectable data items from each of said one or more categories, wherein said notifying includes providing said fully specified diagnosis code to said user.
comprising notifying a user when said plurality of data requirements associated with said at least one diagnosis code value has been met by said positive or negative selection of said selectable data elements from each of said one or more categories, wherein said notifying said user when said plurality of data require­ments associated with said at least one diagnosis code value has been met comprises providing said fully specified diagnosis code to said user.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 4 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 4 and 14 raise the issue of indefiniteness as to which GUI “said GUI” refers. Independent claims 1 and 11, off of which claims 4 and 14 are ultimately dependent, set forth a first GUI element, a second GUI element, and at least one GUI control. Therefore, it is indefinite as to which GUI “said GUI” refers. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, 6, 10-13, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lipscher et al. (US 2005/0273363 A1), hereinafter Lipscher.

Claims 1 and 11:
(claim 1)  A method for controlling elements of a graphical user interface (GUI) for a medical data entry system, said method comprising:
[0020]-[0021]
(claim 11)  A computer-based tool for controlling elements of a graphical user interface (GUI) for a medical data entry system, comprising:
[0020]-[0021]
(claim 11)  a non-transitory computer-readable medium comprising code for causing one or more devices to:
[0039] discloses "The storage or storages 206 include information for creating interfaces 214, additional data 216, and programs and instructions 218." as well as [0044]-[0045].
configuring, at a processing device, a first GUI element to receive at least one input corresponding to a selection of at least one clinical concept, said at least one clinical concept associated with at least one diagnosis code value associated with at least one data requirement for designating said at least one diagnosis code as a fully specified diagnosis code when said at least one data requirement is met;
Figures 2-3, [0039] and [0042] disclose processors; [0063], [0082]-[0083] disclose a first GUI element receiving a clinical concept input; [0116] discloses orders/findings/conditions being associated with ICD and CPT codes; [0027] discloses diagnosis code values and "whether the information collected during the exam is sufficient" (data requirement) as well as [0068], [0122], and [0123]
determining, in response to receipt, at the processing device, of said at least one input, whether said at least one data requirement is met to associate the at least one clinical concept with the at least one diagnosis code;
[0027], [0068], [0122], and [0123], as mentioned above.
generating, in response to receiving said at least one input corresponding to said selection of said at least one clinical concept and in response to determining that said one data requirement is not met to associate the at least one clinical concept with said at least one diagnosis code, a second GUI element configured to present one or more selectable data items adapted to include a positive selection state and a negative selection state, said one or more selectable data items corresponding to said at least one data requirement, and said second GUI element configured to indicate whether said at least one data requirement is met;
[0063], [0084] disclose "fly outs" which are a second GUI element with selectable data items, with [0063] disclosing the fly outs may be used to seek additional information associated with previous stages and related [0068] disclosing the interface requesting information to complete the parameters for billing a specific code; [0098] discloses fly outs with items that can be selected and have an "overlying check mark or slash" (positive and negative selection state); [0027] discloses diagnosis code values and "whether the information collected during the exam is sufficient" (data requirement) as well as [0068], [0122]. [0123] and Figure 97 
determining, in response to said selection of said one or more selectable data items, whether said at least one data requirement has been met to associate the at least one clinical concept with the at least one diagnosis code;
[0098], as well as surrounding [0088]-[0097], disclose the selectable data items. [0122] and [0123], for example, disclose determining if sufficient data has been collected to justify an order (clinical concept) based on payer rules (diagnosis code), with payer rules discussed in [0116].
configuring said second GUI element based on determining, in response to said selection of said one or more selectable data items, whether said at least one data requirement has been met, wherein said second GUI element is configurable to a first state to indicate said at least one data requirement has not been met with respect to said one or more selectable items and a second state to indicate said at least one data requirement has been met with respect to said one or more selectable items;
[0098], as well as surrounding [0088]-[0097], disclose the selectable data items. [0122] and [0123], for example, disclose determining if sufficient data has been collected to justify an order (clinical concept) based on payer rules (diagnosis code), with payer rules discussed in [0116].  [0122] and Figure 97 disclose indications that information is missing, i.e. data requirement has not been met. Figure 97 
executing, in response to determining that said at least one data requirement has not been met, at least one GUI control adapted to require a user to positively or negatively select said one or more selectable data items such that the at least one data requirement is met to associate the at least one clinical concept with the at least one diagnosis code; and
[0116] discloses the data requirement not being met and a fly out window for updating patient data; [0098] discloses fly outs with items that can be selected and have an "overlying check mark or slash" (positive and negative selection state); and [0088] discloses graphic indications under findings such as those in [0090] and include checking and crossing an item. [0122] and [0123], for example, disclose determining if sufficient data has been collected to justify an order (clinical concept) based on payer rules (diagnosis code), with payer rules discussed in [0116]. Additionally, [0068] discloses the interface requesting information to complete the parameters for billing a specific code.
designating, in response to determining that said at least one data requirement has been met, said at least one diagnosis code as a fully specified diagnosis code.
[0027], [0068], [0073], [0116]-[0117], and [0123] disclose ensuring complete data, with [0068] specifically disclosing "information that would complete the parameters for billing a specific code."

Claim 2 and 12:
executing said at least one GUI control includes activating, in response to determining that said at least one data requirement has not been met, a graphical indicator on the second GUI element indicating that said at least one data requirement has not been met.
[0073] and [0123] disclose a graphical indicator indicating that the data requirement has not been met.

Claims 3 and 13:  Lipscher discloses the method of claim 1 and the computer-based tool of claim 11, as discussed above. Lipscher further discloses:
initiating, in response to determining that said at least one data requirement has been met, a notification to indicate that sufficient data is available to associate the at least one clinical concept with the at least one diagnosis code.
[0027] discloses visually indicating (i.e. notifying) whether the information collected during an exam is sufficient to justify the order or billing code based upon rules established by a third-party payer.

Claims 5 and 15:  Lipscher discloses the method of claim 1 and the computer-based tool of claim 13, as discussed above. Lipscher further discloses:
said at least one data requirement includes one or more categories having selectable data items of said one or more selectable data items associated with each category of said one or more categories, wherein said at least one data requirement is considered met when at least one selectable data item from each of said one or more categories has been positively or negatively selected.
[0063] discloses "a list of categories not answered", "list may seek information associated with the etiology", "seeking additional information associated with previous stages", "request for additional information" all with regard to categories; [0068] discloses "request[ing] information that would complete the parameters for billing a specific code."; and [0088]-[0092] disclose categories with selectable data items (check/cross, i.e., positive/negative).

Claim 6:  Lipscher discloses the method of claim 5. Lipscher further discloses:
executing said at least one GUI control includes activating, in response to determining that said at least one data requirement has not been met, a graphical indicator on the second GUI element indicating at least one category of said one or more categories for which an associated selectable data item has not been selected.	
[0073] and [0123] disclose a graphical indicator indicating that the data requirement has not been met, and [0123] discloses the indicators being "used to indicate that specific information associated with a step in the medical encounter workflow is missing." where "specific information associated with a step" is a category being indicated and a manner of providing this information is positively or negatively selecting it, as in [0088]-[0092].

Claim 10:
notifying a user when said at least one data requirement has been met by said positive or negative selection of said selectable data items from each of said one or more categories, wherein said notifying includes providing said fully specified diagnosis code to said user.
[0088]-[0092] disclose selectable data items (check/cross, i.e., positive/negative) within multiple categories; [0027], [0068], [0073], [0116]-[0117], and [0123] disclose ensuring complete data; [0117] and [0122] disclose providing ICD-9, CPT, and E&M codes, or fully specified diagnosis codes, i.e. notifying as defined in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4, 14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lipscher et al. (US 2005/0273363 A1), hereinafter Lipscher, in view of Karstens (US 2009/0125850 A1).

Claims 4 and 14:  Lipscher discloses the method of claim 3 and the computer-based tool of claim 13, as discussed above. Lipscher further discloses:
determining, based on said selection of said one or more selectable data items, that said at least one data requirement has been met; and
[0104], [0135], and Figures 33 and 66 disclose a nurse interface in which order status may be indicated (complete or not complete) by a nurse using selectable data items (check mark and slash) wherein the indication of order status corresponds to whether the data requirement has been met.

While Lipscher does disclose a graphical user interface, Lipscher does not explicitly detail the closing of the various GUI elements, specifically regarding ”applying, in response to said determining that said at least one data requirement has been met, a second control command to said GUI to enable closing of said second GUI element.” However, Karstens does disclose applying, in response to said determining that said at least one data requirement has been met, a second control command to said GUI to enable closing of said second GUI element, specifically:
automatically applying, in response to said determining that said at least one data requirement has been met, a second control command to said GUI to enable closing of said second GUI element.
[0007] and [0010] configurable rules which enable the GUI control, such as a close/exit button on a GUI element, to be selected. Lipscher discloses [0027], [0068], [0073], [0116]-[0117], and [0123] ensuring complete data, as discussed above.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Lipscher with applying, in response to said determining that said at least one data requirement has been met, a second control command to said GUI to enable closing of said second GUI element as disclosed by Karstens. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Lipscher in order to permit the user to "activate the close window control" (Karstens:  [0010]).

Claim 16:  Lipscher in view of Karstens discloses the computer-based tool of claim 15. Lipscher further discloses:
said code for causing the one or more devices to execute said at least one GUI control includes code for causing the one or more devices to activate, in response to 
[0073] and [0123] disclose a graphical indicator indicating that the data requirement has not been met, and [0123] discloses the indicators being "used to indicate that specific information associated with a step in the medical encounter workflow is missing." where "specific information associated with a step" is a category being indicated and a manner of providing this information is positively or negatively selecting it, as in [0088]-[0092].

Claim 17:  Lipscher in view of Karstens discloses the computer-based tool of claim 15, as discussed above. Lipscher further discloses:
activate one or more graphical cues on said one or more selectable data items based on said category of said each of the one or more selectable data items, wherein said one or more graphical cues correspond to different categories of said one or more categories; and
[0088]-[0092] disclose categories with selectable data items; [0059], [0073], and [0123] disclose graphical cues corresponding to different categories.

It can be seen that each element claimed is taught in Lipscher. As discussed in Lipscher, there are multiple graphical cues possible, including highlighting [0059], underlining [0059], 

modify a graphical cue of said one or more graphical cues when a selectable data item of a corresponding category of said one or more categories has been positively or negatively selected.
 [0074] and [0076] disclose modifying visual indicators (i.e. graphical cues) corresponding to "new entries, deleted entries, or…history of changes." in the context of a “drug allergy” category, and discloses a control element that “permits deletion, reversion, or acceptance of the new entry” (positive/negative selection).

Claim 18:  Lipscher in view of Karstens discloses the computer-based tool of claim 17, as discussed above. Lipscher further discloses:
said code for causing the one or more devices to activate said one or more graphical cues on said each of the one or more selectable data items includes code 
[0059] and [0073] disclosing highlighting/color-coding of data elements, [0088]-[0092] disclosing selectable data items within multiple categories; as well as [0077] which discloses "different colorations"; and data requirement/missing data [0027], [0068], [0073], [0116]-[0117], and [0123].

It can be seen that each element is taught in Lipscher. Graphical cues in the form of coloration are disclosed in [0059], [0073], and [0077] and can correspond to categories (e.g. vital signs or test results, as in [0073] or [0077]) and missing data [0073]. Lipscher further discloses categories with associated selectable data items [0088]-[0092]. Furthermore, Lipscher discloses data requirements in [0027], [0068], [0073], [0116]-[0117], and [0123]. It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to combine graphical cues in the form of coloration and selectable data items to satisfy the data requirement. 

Claim 19:  Lipscher in view of Karstens discloses the computer-based tool of claim 18, as discussed above. Lipscher further discloses:
said code for causing the one or more devices to activate said one or more graphical cues on said each of the one or more selectable data items includes code for causing the one or more devices to utilize color to identify selectable data 
[0059] and [0073] disclosing highlighting/color-coding of data elements, [0088]-[0092] disclosing selectable data items within multiple categories; as well as [0077] which discloses "different colorations"; and data requirement/missing data [0027], [0068], [0073], [0116]-[0117], and [0123].

It can be seen that each element is taught in Lipscher. Graphical cues in the form of coloration are disclosed in [0059], [0073], and [0077] and can correspond to categories (e.g. vital signs or test results, as in [0073] or [0077]) and missing data [0073]. Different coloration are specifically disclosed in [0077]. Lipscher further discloses categories with associated selectable data items [0088]-[0092]. Furthermore, Lipscher discloses data requirements in [0027], [0068], [0073], [0116]-[0117], and [0123]. It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to combine graphical cues in the form of different colorations and selectable data items to satisfy the data requirement. 

Claim 20:
code for causing the one or more devices to notify a user when said at least one data requirement has been met by said positive or negative selection of said selectable data items from each of said one or more categories, wherein said code for causing the one or more devices to notify includes code for causing the one or more devices to provide said fully specified diagnosis code to said user.	
[0088]-[0092] disclose selectable data items (check/cross, i.e., positive/negative) within multiple categories; [0027], [0068], [0073], [0116]-[0117], and [0123] disclose ensuring complete data; [0117] and [0122] disclose providing ICD-9, CPT, and E&M codes, or fully specified diagnosis codes, i.e. notifying.


Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lipscher et al. (US 2005/0273363 A1), hereinafter Lipscher.

Claim 7:
Lipscher discloses the method of claim 5, as discussed above.
	Lipscher further discloses:
activating one or more graphical cues on said one or more selectable data items based on said category of said each of the one or more selectable data items, wherein said one or more graphical cues correspond to different categories of said one or more categories; and
[0088]-[0092] disclose categories with selectable data items; [0059], [0073], and [0123] disclose graphical cues corresponding to different categories.

It can be seen that each element claimed is taught in Lipscher. As discussed in Lipscher, there are multiple graphical cues possible, including highlighting [0059], underlining [0059], color [0073], symbols ([0123], Fig. 97), text ([0123], Fig. 97), and outlining ([0123], Fig. 97). The claim language necessitates no specific graphical cue, and Lipscher discusses numerous types. Lipscher further discloses these cues corresponding to categories, such as vital signs [0073], symptoms (Fig. 97), and physical exam (Fig. 97), and a data requirement/missing data ([0027], [0068], [0073], [0116]-[0117], and [0123]). Lipscher further discloses categories with associated selectable data items [0088]-[0092]. It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to combine graphical cues with the selectable data items based on the category of the selectable data items in order to satisfy the data requirement. 

modifying a graphical cue of said one or more graphical cues when a selectable data item of a corresponding category of said one or more categories has been positively or negatively selected.
 [0074] and [0076] disclose modifying visual indicators (i.e. graphical cues) corresponding to "new entries, deleted entries, or…history of changes." in the context of a “drug allergy” category, and discloses a 
	
Claim 8:
Lipscher discloses the method of claim 7, as discussed above.
	Lipscher further discloses:
activating said one or more graphical cues on said each of the one or more selectable data items includes utilizing color to identify selectable data items of a first category which represents that an item in said first category must be positively or negatively selected.
See the citations of claim 7, specifically [0059] and [0073] disclosing highlighting/color-coding of data elements, [0088]-[0092] disclosing selectable data items within multiple categories; as well as [0077] which discloses "different colorations"; and data requirement/missing data [0027], [0068], [0073], [0116]-[0117], and [0123].

It can be seen that each element is taught in Lipscher. Graphical cues in the form of coloration are disclosed in [0059], [0073], and [0077] and can correspond to categories (e.g. vital signs or test results, as in [0073] or [0077]) and missing data [0073]. Lipscher further discloses categories with associated selectable data items [0088]-[0092]. Furthermore, Lipscher discloses data requirements in [0027], [0068], [0073], [0116]-[0117], and [0123]. It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to 

Claim 9:
Lipscher discloses the method of claim 8, as discussed above.
	Lipscher further discloses:
said activating said one or more graphical cues on said each of the one or more selectable data items includes utilizing color to identify selectable data items of a second category which represents that an item in said second category must be positively or negatively selected, wherein said color utilized to identify said selectable data items of said first category is implemented with a different appearance than the color utilized to identify said selectable data items of said second category.
See the citations of claim 7, specifically [0059] and [0073] disclosing highlighting/color-coding of data elements, [0088]-[0092] disclosing selectable data items within multiple categories; as well as [0077] which discloses "different colorations"; and data requirement/missing data [0027], [0068], [0073], [0116]-[0117], and [0123].

It can be seen that each element is taught in Lipscher. Graphical cues in the form of coloration are disclosed in [0059], [0073], and [0077] and can correspond to categories (e.g. vital signs or test results, as in [0073] or [0077]) and missing data [0073]. Different coloration are specifically disclosed in [0077]. Lipscher further discloses categories with associated selectable 

Response to Arguments
Regarding objections to the specification, applicant’s arguments have been considered, and they are persuasive. Accordingly, the objection to the specification has been withdrawn.

Regarding claim objections, applicant’s amendments are sufficient, and the associated objection has been withdrawn.

Regarding 112(a), applicant’s amendments are sufficient, and the associated rejections have been withdrawn.

Regarding 112(b), applicant’s amendments are partially sufficient, and the associated rejections have been partially withdrawn. See the 112(b) rejection above.

Regarding 101, applicant’s amendments are sufficient, and the associated rejection has been withdrawn. Specifically, applicant’s amendments have emphasized the dynamic nature of the graphical user interface, specifying the state of the GUI is not static, instead relying upon the status of the data requirement to determine what is to be displayed. This dynamic state of the GUI cannot reasonably be said to amount to mere instructions to use a computer as a tool to 

Regarding 102, applicant argues Lipscher does not disclose the “generating” step of representative claim 1, saying Lipscher does not generate a second GUI element in response to determining that information is missing to associate at least one clinical concept with the at least one diagnosis code, and that Lipscher does not prompt an individual for data input until sufficient data is present to associate at least one clinical concept with the at least one diagnosis code.
The examiner respectfully disagrees. Lipscher [0063] and [0084] disclose "fly outs" which are a second GUI element with selectable data items, with [0063] disclosing the fly outs may be used to seek additional information associated with previous stages. Related [0068] discloses the interface requesting information to complete the parameters for billing a specific code, which amounts to applicant’s “prompt a medical practitioner to input data into a GUI until sufficient data is present within the system to associate at least one clinical concept with the at least one diagnosis code.” The remaining citations, as provided in the rejection above, of the “generating” step follow: [0098] discloses fly outs with items that can be selected and have an "overlying check mark or slash" (positive and negative selection state); [0027] discloses diagnosis code values and "whether the information collected during the exam is sufficient" (data requirement) as well as [0068], [0122]. [0123] and Figure 97 disclose the interface including indications that information is missing, i.e. the data requirement has not been met.
Accordingly, the 102 rejection has been maintained. 

Regarding 103, applicant argues the combination of Lipscher in view of Karstens does not disclose claim 4, specifically arguing “Karstens does not disclose that the feature is automatically deactivated in response to a determination that a data requirement has been met.”
The examiner respectfully disagrees. Karstens discloses in [0007] that “automatically applied locks can be associated with a set of user configurable rules, which can also establish rules for automatically unlocking GUI controls.” This clearly establishes an automatic deactivation in response to a determination that a requirement has been met. The combination of Lipscher and Karstens, with Lipscher disclosing a requirement of additional data such as in [0063], [0068], [0122], and [0123], therefore renders obvious applicant’s claim 4.
Applicant's further arguments regarding this combinations have been fully considered but they are not persuasive. In response to applicant's further arguments regarding the combination of Lipscher and Karstens disclosing claim 4, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Applicant argues the remaining claims are allowable for their dependency on either claim 1 or 11. The examiner respectfully disagrees, as discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANCE L SMITH whose telephone number is (571) 270-7188.  The examiner can normally be reached on Monday - Thursday, 6:00 am - 4:00 pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANICE MOONEYHAM can be reached at (571) 272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.L.S./Examiner, Art Unit 3626                                                                                                                                                                                                        
/CHRISTOPHER L GILLIGAN/Primary Examiner, Art Unit 3626